In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1155V
                                        UNPUBLISHED


    BERNARD NEUWIRTH, as Executor                           Chief Special Master Corcoran
    of the Estate of ELLEN C. NEUWIRTH,
                                                            Filed: February 12, 2021
                        Petitioner,
    v.                                                      Special Processing Unit (SPU);
                                                            Ruling on Entitlement; Concession;
    SECRETARY OF HEALTH AND                                 Table Injury; Influenza (Flu) Vaccine;
    HUMAN SERVICES,                                         Guillain-Barre Syndrome (GBS)

                       Respondent.


Steven Edwards Winslow, Jubelirer Pass & Intrieri, PC, Pittsburgh, PA, for petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

      On September 8, 2020, Bernard Neuwirth filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that Ellen Neuwirth suffered a Table Injury – Guillain-
Barré syndrome (GBS) – as a result of her September 10, 2019 influneza (“flu”)
vaccination which caused her death. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On February 11, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
1. Specifically, Respondent indicates that

        [i]t is respondent’s position that petitioner has satisfied the criteria set forth
       in the revised Vaccine Injury Table (Table) and the Qualifications and Aids
       to Interpretation (QAI), which afford petitioner a presumption of causation if
       the onset of GBS occurs between three and forty-two days after seasonal
       flu vaccination and there is no apparent alternative cause. 42 U.S.C. §
       300aa-14(a)(XIV)(D), (c)(15).

 Id. at 2. Respondent further agrees that “the record establishes by preponderant
evidence that GBS was the cause of decedent’s death. Therefore, based on the current
record, petitioner has satisfied all legal prerequisites for compensation under the Act.” Id.
at 2-3

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                     s/Brian H. Corcoran
                                     Brian H. Corcoran
                                     Chief Special Master




                                               2